Citation Nr: 1411850	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-46 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than March 6, 2006, for the grant of service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and a schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney 


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
INTRODUCTION

The Veteran had active service from August 1975 to May 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, in which the RO assigned an effective date of March 6, 2006, for the grant of service connection for an acquired psychiatric disorder, to include PTSD and a schizoaffective disorder.

At the Veteran's Board hearing the Veteran's representative raised the theory of clear and unmistakable error in four prior VA decisions as an alternate basis for the benefit sought on appeal.  Even if the representative were to prevail on all four CUE claims, the benefit could be no earlier than the effective date for service connection awarded in this decision--the date of receipt of the original claim for compensation, November 17, 1989.  As a result, the CUE claims raised at the hearing are rendered moot.

The Virtual VA claims file includes a transcript of the Veteran's May 2013 Board hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's original claim for service connection for an acquired psychiatric disorder was received on November 17, 1989.

2.  The Veteran's most recent claim to reopen the matter of service connection for an acquired psychiatric disorder was received on March 6, 2006.

3.  Additional relevant service department records were received in April 2006 and in March 2008; these records for the first time corroborated the Veteran's claimed in-service psychiatric hospitalization in April 2007, his commanding officer's recommendation for a general discharge based on such on April 26, 1977, and the Veteran's written consent on April 27, 1977, to receive a general discharge. 

4.  VA records of treatment from 1989 forward, records of treatment at Harvard Medical School in March 1992, and subsequent records of treatment and examination, to include a VA medical opinion dated in March 2008 and a report of VA examination dated in August 2008, establish that it is at least as likely as not that the Veteran experienced an acquired psychiatric disorder that was at least as likely as not related to active service from the date of his discharge from active service forward.


CONCLUSION OF LAW

The criteria for an effective date of November 17, 1989, but no earlier, for service connection for an acquired psychiatric disorder, to include PTSD and a schizoaffective disorder, have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); Vigil v. Peake, 22 Vet. App. 63 (2008); 38 C.F.R. § 3.156(c) (2006) (as in effect prior to October 6, 2006), (2013) (as in effect from October 6, 2006, forward).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

In this case, the Veteran was afforded notice as to how effective dates in claims for VA benefits are established on multiple occasions, including in May 2010.  Further, the Veteran's representative established actual knowledge that an earlier effective date could be established by receipt of relevant service department records pursuant to 38 C.F.R. § 3.156(c), and the undersigned Veterans Law Judge (VLJ) discussed this theory of the case directly with the representative and the Veteran during the May 2013 Board hearing.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Moreover, the Veteran in this case is challenging the effective dated assigned following the grant of service connection for an acquired psychiatric disorder.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to an earlier effective date.

As for the duty to assist in this case, as was discussed at the Veteran's Board hearing, the Veteran's representative has indicated that there is no additional or outstanding evidence that needs to be obtained for the purposes of this appeal.  The Board agrees.  The relevant documents are the Veteran's prior claims, the first of which was received on November 17, 1989, the service department records received since the receipt of the most recent claim in March 2006, and the medical evidence establishing that the Veteran has experienced an acquired psychiatric disorder related to service from a date earlier than November 17, 1989.  Accordingly, no further discussion of VA's duty to assist is warranted.
 

Law and Analysis

38 U.S.C.A. § 5110(a) provides that, unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.
 
38 U.S.C.A. § 5110(b)(1) provides, in pertinent part, that the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefor is received within one year from such date of discharge or release.

Here, as will be discussed below, the preponderance of the evidence indicates that VA received his original claim for compensation on November 17, 1989, and there is no contention or indication that the Veteran submitted his claim within one year after his discharge from service in May 1977.  Thus, 38 U.S.C.A. § 5110(b)(1) does not apply.

In a letter dated in August 2008, the Veteran's attorney asserted that that an effective date back to 1980 was warranted for service connection for an acquired psychiatric disorder because the Veteran filed his first claim in 1980.

However, as noted above, the Veteran's original claim for service connection for an acquired psychiatric disorder was received on November 17, 1989.  In Box 9 of the Veteran's original application for compensation or pension (VA Form 21-526), in response to the question, "Have you previously filed a claim for any benefit with VA?", the Veteran did not check the box that would indicate that he had previously applied for any disability compensation or pension.  Rather, he only checked the box indicating that he had previously filed for VA hospitalization or medical care, a fact confirmed in the claims file.  The Board finds the evidence associated with the claims file as of November 1989, as completed and signed by the Veteran, more probative than the representative's bare and unsupported assertion that a claim was filed in 1980.  Thus, the Board finds that the preponderance of the evidence shows that the original claim for compensation or pension was the November 17, 1989, claim for service connection for a psychiatric disability.

The Veteran's most recent claim to reopen the matter of service connection for an acquired psychiatric disorder was received in March 2006; the claim had been denied on multiple prior occasions by the RO and once by the Board.

In connection with the March 2006 claim, additional, relevant service department records were received that existed at the time of prior adjudications, but were not obtained by the RO in connection with those prior claims.  Therefore, the March 6, 2006, claim was to be readjudicated without the requirement that new and material evidence be received.  See 38 C.F.R. § 3.156(c)(1) (as in effect prior to September 6, 2006).  Further, depending on the facts of the case, the Veteran could be assigned an effective date as far back as his original claim or the date on which entitlement arose, whichever is later.  Vigil v. Peake, 22 Vet. App. 63 (2008).

38 C.F.R. § 3.156(c) (as in effective prior to October 6, 2006) (New and material evidence-Service department records) provides: 

(1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section. Such records include, but are not limited to: 

(i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; 

(ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and 

(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim. 

(2) Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source. 

(3) An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 

(4) A retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence. Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.

In Vigil v. Peake, 22 Vet. App. 63 (2008), the Court of Appeals for Veterans Claims held that the regulation requiring VA to reconsider a claim when it "receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim," was applicable to unit records provided to the RO by the U.S. Armed Services Center for Research of Unit Records (USASCRUR).  Furthermore, it was found that, if supported by the facts of the case, application of 38 C.F.R. § 3.156(c) could require that the Veteran be assigned an effective date as far back as his original claim or the date on which entitlement arose, whichever is later.  Id.

For reasons that need not be discussed at length here, the Board finds that 38 C.F.R. § 3.156(c) as in effect from October 6, 2006, forward, would apply to exactly the same effect under the facts of this case.  The Secretary revised § 3.156(c) with a stated purpose of, inter alia, clarifying the regulation to reflect current practices.  See 38 C.F.R. § 3.156(c) (2007); see also New and Material Evidence, 70 Fed.Reg. 35,388 (proposed June, 20, 2005) (codified at 38 C.F.R. pt. 3); Vigil v. Peake, 22 Vet. App. 63 (2008).

Here, additional relevant service department records were received in April 2006 and in March 2008.  For the first time, these records corroborated the Veteran's claimed in-service psychiatric hospitalization in April 2007.  Specifically, in April 2006, the RO received an official document in which the Veteran's commanding officer described an April 1977 psychiatric hospitalization and recommended on April 26, 2007, that the Veteran receive a general discharge.  In March 2008, the RO also received the Veteran's written and signed consent dated on April 27, 1977, to receive a general discharge. 

In this context, VA treatment records dated from 1989 forward, treatment records at Harvard Medical School in March 1992, and subsequent records of treatment and examination, to include a VA medical opinion dated in March 2008 and a report of VA examination dated in August 2008, establish that it is at least as likely as not that the Veteran experienced an acquired psychiatric disorder that was related to active service.

In this case, the newly received service personnel records were in existence from the time of the Veteran's active service forward and as of the date he filed prior claims.  The records corroborated the Veteran's contentions as to his in-service period of psychiatric hospitalization and the conditions under which he was offered a general discharge.  As noted, the medical evidence shows that the Veteran has experienced service-related psychiatric disability from the date of his discharge forward.  Thus, the Board is compelled to find that the newly received service department records were reasonably identified by the Veteran in connection with his prior claims and are sufficient to warrant an effective date back to the original date of claim for service connection for psychiatric disability, which is November 17, 1989.

There is no provision of law that provides authorization for an effective date earlier than November 17, 1989, the earliest date of application for the benefits sought.  See 38 U.S.C.A. § 5110; Vigil v. Peake, 22 Vet. App. 63 (2008).  Thus, the earliest effective date permitted by law under the facts of this case for service connection for an acquired psychiatric disorder to include PTSD and a schizoaffective disorder is November 17, 1989.

In light of the facts above, the Board finds that an effective date of November 17, 1989, but no earlier, is warranted for service connection for an acquired psychiatric disorder to include PTSD and a schizoaffective disorder.


ORDER

An effective date of November 17, 1989, but no earlier, is granted for service connection for an acquired psychiatric disorder, to include PTSD and a schizoaffective disorder.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


